Case 8:18-cv-01862-TPB-JSS Document 51 Filed 06/17/20 Page 1 of 11 PageID 869




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   GLENDA PEREZ,

          Plaintiff,

   v.                                                  Case No: 8:18-cv-01862-TPB-JSS

   CIGNA HEALTH AND LIFE
   INSURANCE COMPANY,

         Defendant.
   ___________________________________/


        PLAINTIFF’S OBJECTION TO THE MAGISTRATE’S REPORT AND
                          RECOMMENDATION

          Pro Se Plaintiff, Glenda Perez, respectfully makes the following objection to the

   Report and Recommendation (“R&R”, “Report”) entered in this matter on June 4, 2020.

   Pursuant to 28 U.S.C. § 636(b)(1), Rule 72(b) of the Federal Rules of Civil Procedure,

   and Rule 6.02, Local Rule of the Middle District of Florida. For the reasons stated below,

   the Report should not be followed, and this case should not be dismissed:

                                      INTRODUCTION

          The Plaintiff has identified several factual errors and recommendations that are

   contrary to law in the Magistrate’s Report, which are described in detail below.

                                 STANDARD OF REVIEW

          The district judge reviews a magistrate judge’s report and recommendation de

   novo. Fed. R. P. 72(b)(3). “The district judge may accept, reject, or modify the


                                               1
Case 8:18-cv-01862-TPB-JSS Document 51 Filed 06/17/20 Page 2 of 11 PageID 870



   recommended disposition; receive further evidence; or return the matter to the magistrate

   judge with instructions”. Id.

          “The Supreme Court stated that the authority granted to magistrate judges under

   the Federal Magistrates Act is to be construed narrowly.” U.S. v. Desir, 257 F.3d 1233,

   1236 (11th Cir. 2001). When a party files timely written objections to a magistrate judge’s

   report, the district court must “make a de novo determination of those portions of the

   report or specified report findings or recommendations to which objection is made.” 28

   U.S.C. 636(b)(1)(C); see also Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir.1991)(“De

   novo review is statutorily and constitutionally required....”).

                                      LEGAL STANDARD

          In the Eleventh Circuit, the court observed Commonwealth Coatings Corp. v.

   Cont’l Cas. Co., 393 U.S. 145 (1968) “has been interpreted” as “requiring the award to be

   set aside” where the arbitrator “failed to disclose potentially prejudicial facts which could

   impair his judgment.” Middlesex Mut. Ins. Co. v. Levine, 675 F.2d 1197, 1201 (11th Cir.

   1982) (emphases added). Accordingly, it holds “an arbitrator is obligated to disclose

   those facts that ‘create a reasonable impression of partiality,’ or put another way,

   ‘information which would lead a reasonable person to believe that a potential conflict

   exists.” Univ. Commons-Urbana, Ltd. v. Universal Constructors Inc., 304 F.3d 1331,

   1339 (11th Cir. 2002) (emphasis added)

                                         OBJECTIONS

          I.      The Magistrate’s Report omits Plaintiff’s material facts, requiring a
                  De Novo:

          The Report does not consider Plaintiff’s material facts regarding its position to

   disqualify Arbitrator Edith N. Dineen. The R&R only referenced Arbitrator Dineen’s



                                                 2
Case 8:18-cv-01862-TPB-JSS Document 51 Filed 06/17/20 Page 3 of 11 PageID 871



   statements regarding her relationship with the firm, Littler Mendelson. The Report omits

   the disclosure made by Arbitrator Dineen’s relationship to the Defendants’ attorney,

   Jeffrey Jones. Her disclosure of their relationship was the reason she was not selected.

   (Dkt 50. p2.) see, (Dkt 1. ¶10). Arbitrator Dineen’s disclosure (Exhibit A)1:

               3. Have you had any professional or social relationship with counsel for any party in this
               proceeding or the firms for which they work?

               Answer : YES

               Comments : I have served or am serving as arbitrator in several cases where attorneys in various
               Littler offices have been involved. None of those cases has gone to a hearing, and my only contact
               with those attorneys would have been in pre-hearing conference calls and correspondence. To the
               best of my knowledge, I have never had any contact with Mr. Schmitz, but I did meet Mr. Jones in
               June 2016 when I was the mediator and he was representing a client at a mediation that lasted for
               about two hours or less. Constance Norton, with whom I worked at a law firm in Los Angeles in
               approximately 1994-97, is now a shareholder in Littler's San Francisco office.

               Bradner v. Bradner, __ So. 3d __, 2019 WL 7204943 (Fla. 1st DCA 2019)

   (viewed that the court erred by dismissing the case without using its inference. The court

   vacated judgment because it found that the trial court improperly ignored the material

   facts presented by the non-moving party.) “If even “the slightest doubt remains” on

   whether the facts are so crystallized after the evidence has been assessed and all

   inferences have been drawn in favor of the non-moving party, a trial court’s granting of

   summary judgment cannot stand.”(quoting Convergent Techs., Inc. v. Stone, 257 So. 3d

   161, 166 (Fla. 1st DCA 2018)) (quoting Bowman v. Barker, 172 So. 3d 1013, 1015 (Fla.

   1st DCA 2015)). “An order granting summary judgment is reviewed de novo.”

   Hawthorne v. Lyons, 192 So. 3d at 1280. As it is further explained below, the court

   should not follow the Report’s Recommendation.

               On March 7, 2019, this court disallowed discovery and on May 22, 2019 the

   magistrate denied Plaintiff’s request for a hearing. Thus, the Plaintiff respectfully objects


   1
       The exhibit is located in the clerk’s office in a white binder. Per the Standing Order re: 25 pages, docket 3


                                                                  3
Case 8:18-cv-01862-TPB-JSS Document 51 Filed 06/17/20 Page 4 of 11 PageID 872



   to the Report’s conclusion.(Dkt 36, Dkt 40). The Report, absent a hearing, errs in its

   recommendation. Further, when a party raises a prima facie case on an arbitrator’s

   evident partiality the Court “should have plunged into evidentiary fact-finding”. See

   University Commons-Urbana, Ltd. v. Universal Constructors, Inc., 304 F.3d 1331, 1340-

   41 (11th Cir. 2002). The court should note that in order to “ascertain the extent of the

   Arbitrator’s relationship”, the party raising evident partiality were permitted to discovery.

   See, Metro. Delivery Corp. v. Teamsters Local Union 769, Case No. 19-22649-Civ-

   SCOLA/TORRES, 2 (S.D. Fla. Aug. 8, 2019)(Finding the obligation for the Arbitrator to

   disclose his personal relationship and to conclude that discovery must be further explored

   to conclude that a reasonable impression of bias exists); Investors Capital Corp. v.

   Brown, 129 F. Supp. 2d 1340 (M.D. Fla. 2000)(sustaining the objection and ordering

   discovery). None of these things were addressed in the Report therefore the Plaintiff

   objects to the R&R and the Court should not follow its Recommendation to dismiss the

   claim.

              II.       The Report’s Legal Errors Contrary Law

              A.        A Party’s Waiver

              The R&R errors on its findings that a full disclosure is made when the Arbitrator

   disclosed his previous employment with the Littler Mendelson firm (Dkt 50 p.7). The

   Report went further to state that, the parties appointed Arbitrator Burruezo after being

   “fully disclosed” thus, “wavier” their right to raise a complaint. This is based on both

   factual and legal errors. Importantly, while the report makes statements on “waiver” to

   the portion of Continental Ins. Co. v. Williams, 2 it omits “the irreducible minimum

   requirement ... is full disclosure.” Federal Vending, Inc. v. Steak & Ale of Florida, Inc.,
   2
       Continental Ins. Co. v. Williams, No. 84–2646–CIV–MARCUS, 1986 WL 20915, at *4 (S.D. Fla. Sept. 17, 1986)


                                                            4
Case 8:18-cv-01862-TPB-JSS Document 51 Filed 06/17/20 Page 5 of 11 PageID 873



   71 F. Supp. 2d 1245 (S.D. Fla. 1999)(quoting Cont’l Ins. Co., 1986 WL 20915, at *4

   (S.D. Fla. Sept. 17, 1986), aff’d, 832 F.2d 1265 (11th. Cir. 1987).

          The Court in Bianchi v. Roadway Exp., Inc., 441 F.3d 1278 (11th Cir. 2006)

   explains that defendants have the burden to prove plaintiff’s waiver holding to Lambert v.

   Travelers Fire Ins. Co., 274 F.2d 685, 687-88 (5th Cir. 1961) and such waiver is applied

   “where a party has acted with full knowledge of the facts.” (quoting)(Middlesex Mut. Ins.

   Co.) The Court further examined waiver in University Commons-Urbana, Ltd., where the

   arbitrator did not disclose the “extensive-nature” of his relationship and thus did not

   waiver a party’s argument. The Court adopted its interpretation of waiver Id. in United

   Steelworkers of America Local 1913 v. Union R. Co.,648 F.2d 905, 913 (3d Cir.

   1981)("When the reasons supporting an objection are known beforehand, a party may not

   wait to make an objection to the qualifications of a Board member until after an

   unfavorable award has been made.") The R&R does not consider material facts presented

   by Plaintiff in this case to support its findings. Defendants do not support evidence to

   support waiver and record shows Plaintiff was not provided with a full disclosure.

          B.      The Full Extent of an Arbitrator’s Relationship

          The Report presents its view on nondisclosure cases, which is contrary to the

   interpretation of the law established in the 11th Circuit. The report cites,      Positive

   Software Solutions, Inc v. New Century Mortg. Corp., 476 F.3d 278, 282–83 (5th Cir.

   2007), and Freeman v. Pittsburgh Glass Works, LLC, 709 F.3d 240, 256 (3d Cir. 2013),

   and University (Dkt 50 p.7 ¶2). The report states that an Arbitrator’s undisclosed contacts

   with the opposing party “does not suggest evident partiality”(qouting)(University

   Commons-Urbana, Ltd.). The report errs by not supporting its findings according to




                                                5
Case 8:18-cv-01862-TPB-JSS Document 51 Filed 06/17/20 Page 6 of 11 PageID 874



   controlling law decided in University Commons-Urbana, Ltd. which found Sanko S.S.

   Co., Ltd. v. Cook Indus., Inc., 495 F.2d 1260, 1262-63 (2d Cir.1973) to be persuasive in

   applying that “finding discrepancies regarding an arbitrator's possible conflicts and his

   disclosures about those conflicts, and deciding that "[t]hese discrepancies require that

   [the] case be remanded so that an evidentiary hearing may be held and the full extent and

   nature of the relationships at issue may be ascertained."(University Commons-Urbana,

   Ltd.). Plaintiff objects to the reports conclusion on nondisclosure as it is contrary to the

   facts and laws omitted in its finding. Specifically, Plaintiff objects to the Report’s

   findings that state, “At best, Ms. Perez’s evidence shows a friendly relationship between

   the arbitrator and Mr. Jones.”, because it ignores the circumstances that were raised in the

   Plaintiff’s claim. (Dkt 50 p.7)

          C.      Circumstances Establishing Reasonable Impression Of Partiality

          Cases     regarding    evident   partiality   is   “fact-intensive,   case-specific.”

   Fed. Vending, Inc. v. Steak & Ale of Fla., Inc., 71 F. Supp. 2d 1245, 1247 (S.D. Fla.

   1999).” Metro. Delivery Corp. v. Teamsters Local Union 769, Case No. 19-22649-Civ-

   SCOLA/TORRES, 5 (S.D. Fla. Aug. 8, 2019). The R&R cites cases that are contrary to

   law and inconsistent with the facts of this case. The report cites Thames v. Woodmen of

   World Life Ins. Soc’y (“Absent facts or circumstances suggesting such previous contacts

   give rise to bias, financial linkages, ongoing business relations, or a significant

   compromising connection . . . , there is no § 10(a)(2) violation.”). The Report’s statement

   in support of its conclusion follows that, “Ms. Perez has not pointed to evidence

   demonstrating a relationship that would establish evident partiality”(Dkt 50 p.8 ¶2).

   Again the report omits material facts supported by the Plaintiff. In Thymes the

   Defendant’s attorneys’ support the record with “declarations flatly denying such a


                                                6
Case 8:18-cv-01862-TPB-JSS Document 51 Filed 06/17/20 Page 7 of 11 PageID 875



   relationship” existed. Neither the Defendants nor the Magistrate can point to a material

   fact on record that makes the same distinction. The Plaintiff objects to the Reports

   conclusion.

          Further, the Plaintiff has demonstrated, in fact, that it has moved to disqualify an

   Arbitrator due the disclosure of Defendant’s attorney, Jeffrey Jones, and had the Plaintiff

   had that same knowledge disclosed to it with respect to Arbitrator Burruezo, it would

   have moved to disqualify him as well. See, Federal Vending Inc., at Approx.*1250, “First

   and foremost, Steak & Ale has failed to demonstrate any actual prejudice from the

   arbitrator’s failure to disclose. For example, there has been no showing that Steak & Ale

   was entitled to exercise a peremptory challenge and would have done so to strike the

   arbitrator had it possessed the nondisclosed information. By the same token, Steak & Ale

   has failed to demonstrate how it would have tried the case differently had it possessed the

   non-disclosed information.”

          D.      The Reports Cites Cases Where Arbitrators Personal Relationship
                  Was Disclosed

          The R&R cites a couple of cases that are contrary to the standard narrative of law

   regarding reasonable impression of partiality. These cases are at odds with the facts of

   this case. The Report cites Austin S. I, 799 F. Supp. at 1143 (“The mere fact that an

   arbitrator may have conversed with a party at some point during the proceedings is

   insufficient to establish ‘evident partiality.’”)(Dkt 50. P.8). The report omits that in

   Austin S. I, a three panel arbitration, one of the arbitrators disclosed a personal

   relationship prior to the arbitration. The same cannot be said about this case nor is

   supported in the Report that such disclosure was ever done. Thus, the Plaintiff objects to

   the Report’s conclusion.



                                               7
Case 8:18-cv-01862-TPB-JSS Document 51 Filed 06/17/20 Page 8 of 11 PageID 876



          The cases used in the Report have made decisions addressing the grounds of

   establishing prima facie for evident partiality and the record shows, contrary to the

   Report, that Plaintiff has met the requirements.

          The report errs in its conclusion to state that the Plaintiff failed to give rise to its

   reasonable impression of partiality. Without holding an evidentiary hearing it curtails the

   conclusion to adequately make a finding to dismiss the case. In University Commons-

   Urbana, Ltd., the court found that “The district court rejected this ground on its face,

   without holding an evidentiary hearing. We conclude that appellants' allegations of

   partiality are sufficient to warrant an evidentiary hearing. We therefore vacate the award

   and remand the case so that an evidentiary hearing may be held and findings of fact and

   conclusions of law may be made concerning the issue.”

          The report cites In re Arbitration Between Sharp River Birch Homes, Inc., No.

   MC-07-0018-KD-M, 2007 WL 9717906, at *5 (S.D. Ala. Dec. 27, 2007) a case where

   “prior academic relationship involving an arbitrator did not create a reasonable

   impression of partiality”(quoting) Metro. Delivery Corp. The Report does not consider

   the circumstance brought in this case that bring a reasonable impression of partiality.

          Further, the Report statement in citing Gianelli is err when referencing it with,

   “As such, Ms. Perez has not shown an undisclosed relationship that “would lead a

   reasonable person to believe that a potential conflict exists.” Gianelli, 146 F.3d at 1312

   (Dkt 50 p.8).

          Plaintiff objects to the reports conclusion because the legal standard referenced in

   Gianelli is not supported in the report. Gianelli applies a two step prong in reviewing a

   claim, those are as follow, ("[A]n arbitration award may be vacated due to the 'evident




                                                 8
Case 8:18-cv-01862-TPB-JSS Document 51 Filed 06/17/20 Page 9 of 11 PageID 877



   partiality' of an arbitrator only when either (1) an actual conflict exists, or (2) the

   arbitrator knows of, but fails to disclose, information which would lead a reasonable

   person    to   believe   that      a   potential       conflict   exists.")     Id.    (citing Lifecare

   Int'l, Inc. v. CD Med., Inc., 68       F.3d   429,         433 (11th     Cir.         1995); Middlesex

   Mut. Ins. Co. v. Levine, 675 F.2d 1197, 1202 (11th Cir. 1982)). In order to meet those

   “conditions”, it “requires a fact-intensive inquiry” Id. (citing Lifecare, 68 F.3d at 435).

            See, World Invest Corp. v. Breen, 684 So.2d 221 (Fla.Dist.Ct.App.1996), the

   Plaintiff investor filed a petition in the circuit Court to vacate an arbitration award in

   favor of the Defendant investment corporation on the bases that the Arbitrator was biased

   and that the award was arbitrary and capricious.           The trial Court dismissed the petition,

   and the plaintiff appealed.     Citing O.R. Sec. v. Professional Planning Assocs., Inc., 857

   F.2d 742 (11th Cir.1988), the Breen Court stated, “When a petition to vacate an

   arbitration award alleges facially sufficient grounds for relief, the trial Court must, at

   least, hold a limited evidentiary hearing to allow the movant to submit evidence to

   establish its claim.” 684 So.2d at 222.       Thus, the Breen Court held that the trial Court

   erred in summarily dismissing the plaintiff's motion to vacate the arbitration award.

            E.    The R&R on ex parte and “undue means”

            The Report unreasonably supports its conclusion that ex parte communications

   are a non issue without first engaging the parties on an evidentiary hearing, thus plaintiff

   objects to the reports finding on ex parte communications.

            In Soreen v. Kumble, 578 So. 2d 836, 836(Fla. 3d DCA 1991), the Court

   addressed “undue means”, as one of the grounds to vacate an arbitration award, as

   matters of, an Arbitrator’s ex parte communications, or undisclosed relationships.




                                                      9
Case 8:18-cv-01862-TPB-JSS Document 51 Filed 06/17/20 Page 10 of 11 PageID 878



           Considering the facts omitted in the Report and the lack of evidentiary hearing,

   the Court should sustain the Plaintiff’s objection. It should not follow the

   recommendations that ex parte communications do not violate law because it did not

   consider an evidentiary hearing. See, RDC Golf of Florida I, Inc. v. Apostolicas, 925 So.

   2d 1082, 1094 (Fla. 5th DCA 2006)(explaining that an arbitration award may be vacated

   on undisclosed information that creates a reasonable impression of partiality “ordinarily

   requires a fact-intensive inquiry”).

           The circumstance in this case should be viewed fairly and by applying inference

   in light of the Plaintiff’s asserted claims, establishing the grounds of evident partiality. If

   the Court allows the parties to conduct discovery, Plaintiff will make the necessary

   showing to receive relief.

                                          CONCLUSION

           For the foregoing reasons, Plaintiff respectfully objects to the Magistrate Judge’s

   Report and Recommendation and requests a de novo review finding in favor of the

   Plaintiff.

           Respectfully submitted June 17, 2020.

                                                  /s/ Glenda Perez___________
                                                  Glenda Perez
                                                  10158 Newminster Loop
                                                  Ruskin, Florida 33573
                                                  Pro se

                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on June 17, 2020, I electronically filed the foregoing

   with the Clerk of the Court by using the CM/ECF system which will send a Notice of

   Electronic filing to the following CM/ECF participants:




                                                 10
Case 8:18-cv-01862-TPB-JSS Document 51 Filed 06/17/20 Page 11 of 11 PageID 879



         Nancy A. Johnson, Esquire
         Email: najohnson@littler.com
         LITTLER MENDELSON, P.C.
         111 North Magnolia Avenue
         Suite 1250
         Orlando, Florida 32801




                                         /s/ Glenda Perez_________
                                         Pro se




                                        11
